Cole, J.
l. verdict : correction of. This action was brought upon an account for a stove and trimmings “ bought by the defendant for the use of one Patrick Reriden on the original promjse an(j undertaking of defendant to pay therefor.” The account was annexed to the petition before the justice and was made out in the name of Rhodes Lee & Co., and was for twenty-five dollars and seventy cents. The case was entitled “ Lee & Co. v. Bradmay, in plaintiffs’ petition, in the justice’s docket and return, and in all the papers filed and journal entries in the District Court: The verdict and judgment before the justice, were for the amount of the account as claimed.
On the trial in the District Court, and after the cause was submitted to the jury, they retired to consider of their verdict, with directions (by consent of parties) that if they agreed during the adjournment of court, they might seal *218their verdict and separate. The court then adjourned for one hour. The jury agreed during the adjournment, sealed up their verdict and separated. On the meeting of the court the verdict was opened and read as follows: “We the jury find for the plaintiffs.” At the request of plaintiffs’ counsel, against the objection of defendant’s counsel, the court called the jury into the box and directed them to retire and find the amount due plaintiffs; they did retire and shortly after-returned a verdict for plaintiffs for the sum of twenty-five dollars and seventy cents. All which was duly excepted to by defendant. Motions to set aside the verdict and for new trial were made, based on these rulings. They were overruled, and thereupon the first error is assigned.
It is apparent ffofia the pleadings in the case, that there was no controversy between the parties as to the amount of plaintiffs’ claim, but the sole point of difference was as to the right of plaintiffs to recover at all from this defendant. The verdict of the jury simply “ for the plaintiffs,” as first returned was as decisive of the rights of the parties, and as fully manifested the intent' of the jury as when it specified the amount of recovery. Indeed, in view of the issues, the subsequent retirement of the jury was no more than the putting of their verdict in form. This point, in substance, has been frequently ruled in this court. See Gordon et al. v. Higley, 1 Mor. 13; Harrell v. Stringfield, id. 18; Cane v. Watson, id. 52; Phillips v. Runnels, id. 391; Wise v. Hine, 1 G. Greene, 62; Wright v. Phillips, 2 id. 191; Herring v. The State, 1 Iowa, 205; MacGregor et al. v. Armill, 2 id. 30; Tifield v. Adams, 3 id. 487; Cook & Owsley v. Walters, 4 id. 72; Bass v. Hanson, 9 id. 563; Morrison v. Overton, 20 id. 465; Hamilton v. Barton, id. 505. See also Rev. § 3084; Brannin et al. v. Foree et al., 12 B. Mon. 506. The case of Fromme v. Jones, 13 Iowa, 474, is notin con*219fliet with the rule established in the other cases cited. " There was no error, in this particular, in the action of the District Court.
2_Tariance. pieadmg. The next error assigned is, that the verdict was rendered in favor of Ehodes Lee & Co., and not in favor of the plaintiffs in this case, Lee & Co. As stated above, the claim sued on was in the name of Rhodes Lee & Co., the verdict of the jury before the justice, as in the District Court, was in favor of the plaintiffs, by the name of Ehodes Lee & Co. No objection was made that the plaintiffs were not the same parties as those in whose names the account sued on was made out. It is probable, from this and other matters in the record, that Mr. Lee’s name was Ehodes Lee, and that the discrepancy in this case is no more than it would be if-Smith & Co. should sue upon an account in favor of J ohn Smith & Co. and recover a verdict in that name. If the plaintiffs were styled “Lee & Co.” for an abbreviation, while the full name was in fact, as stated in the account and verdicts, Ehodes Lee & Co., such variance or discrepancy ought not to defeat a verdict. No prejudice can possibly happen to defendant thereby. These are, in substance, the only errors assigned. There was no error, and the judgment will stand
Affirmed.